Citation Nr: 1331225	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  11-12 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as post-traumatic stress disorder (PTSD), adjustment disorder, depression, and anxiety disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from October 1968 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Lincoln, Nebraska, regional office (RO) of the Department of Veterans Affairs (VA).  

After noting that the Veteran had requested a hearing before the Board in his June 2011 VA Form 9, the Board contacted the Veteran by letter on August 22, 2013 in order to clarify whether or not he still desired a hearing.  The letter notified the Veteran that if he did not reply in 30 days, then it would be assumed that he no longer wanted a hearing, and the Board would proceed with adjudication of his appeal.  The Veteran did not reply.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA psychiatric examinations in July 2010 and July 2012.  The examiners diagnosed dysthymic disorder but opined that the disability was unrelated to service.  They did not provide adequate rationales as required by current case law.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The claims folder must be reviewed by the examiner.  

The examiner should provide opinions with regard to the following:

a)  For each current psychiatric diagnosis, including the previously diagnosed dysthymia and anxiety, the examiner should state whether it is as likely as not that the disability began in service or is otherwise related to a disease, injury or stressor in service. 

b)  If a previously diagnosed psychiatric disability is not found currently, the examiner should opine whether the prior diagnosis was erroneous or the previously diagnosed condition is in remission.

c)  The examiner should  state whether it is as likely as not that any current psychiatric disability was caused or aggravated by one or more of the Veteran's service connected disabilities (left knee arthritis, instability and replacement; ischemic heart disease, diabetes with erectile dysfunction; tinnitus, right ear hearing loss, and renal dysfunction).  

d)  If a service connected disability aggravates a psychiatric disability; the examiner should state whether there is medical evidence created prior to the aggravation or between the time of aggravation and the current level of disability that shows a baseline for the psychiatric disability prior to aggravation.

e)  If the Veteran has a current diagnosis of PTSD, the examiner must state whether or not the Veteran's claimed in-service stressors are related to his fear of hostile military or terrorist activity, and are sufficient to support the diagnosis of PTSD.  

The examiner should provide reasons for all opinions.  If the examiner is unable to provide any requested opinion without resort to speculation, the reasons for the inability to provide the necessary opinion should also be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.  

2.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

